Citation Nr: 1731180	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO. 10-42 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial disability rating for residuals of a shrapnel wound to the right hip with retained shrapnel fragment, other than scarring, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969, and was awarded The Purple Heart for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the disability rating for the service-connected shrapnel wound of the right hip to 10 percent, retroactively effective from December 24, 1996.  

The Veteran filed a Notice of Disagreement (NOD) in December 2004.  The RO issued a Statement of the Case (SOC) in September 2010.  In October 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  

In January 2014, the Veteran was afforded his requested Board video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.

In February 2009, September 2010, July 2014, and September 2016, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDING OF FACT

The Veteran's right hip residuals of a shrapnel wound results in a severe disability.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but not higher, for right hip residuals of a shrapnel wound have been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA'S DUTY TO NOTIFY AND ASSIST

VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

The Veteran submitted additional evidence in the form of a private examination  from February 1999.  The Veteran's representative, however, waived initial RO consideration of any evidence submitted at a later time in a March 2017 Due Process Waiver.  Thus, a remand to have the RO issue a supplemental statement of the case (SSOC) that addresses this evidence is not necessary.  38 C.F.R. § 20.1304  (2016).



INCREASED RATING

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d)(1)-(4).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.

The regulations applicable to muscle disabilities provide that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection.  In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56 (c).  Objective findings typically include a minimal scar; no evidence of a fascial defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue.  38 C.F.R. § 4.56 (d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will be a service department record or other evidence of inservice treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

A "severe"  muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56 (d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56 (c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction.  Id.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56.  

If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10  (2016). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10 , 4.40 and 4.45 (2016) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 . 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a) (2016).  

RIGHT HIP IMPAIRMENT DUE TO RESIDUALS OF A SHRAPNEL WOUND

The Veteran's hip impairment from residuals of a shrapnel fragment wound is currently rated under Diagnostic Code 5313, and has been assigned a 10 percent rating.  

The Veteran has previously been rated under Diagnostic Code 5317 and assigned a 10 percent rating for muscle group XVII injury evaluated as slight which affects extension of hip; abduction of thigh; elevation of opposite side of pelvis; and tension of fascia lata and iliotibial (Maissiat's) band, acting with the tensor vaginae femoris in postural support of the body steadying pelvis upon head of femur and condyles of femur on tibia.  (See October 2004 Rating Decision and March 2017 Supplemental Statement of the Case)

Under Diagnostic Code 5313, for muscle group XIII, a moderate impairment is assigned a 10 percent rating, a moderately severe impairment is assigned a 30 percent rating, and a severe impairment is assigned a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Under Diagnostic Code 5317, for muscle group XVII, a moderate impairment is assigned a 20 percent rating, a moderately severe impairment is assigned a 40 percent rating, and a severe impairment is assigned a 50 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5317.

FACTS

The Veteran contends that he sustained a right hip injury in Vietnam in 1968, when a B40 rocket landed near him and launched shrapnel into his body.  He contends that he had treatment in which the wound was opened, cleaned, and irrigated out. (Hearing Transcript, January 2014).

The Veteran submitted a February 1997 radiology report signed by staff radiologist K-B.F.  The document contained a handwritten note, stating "shrapnel may have done nerve damage to nerves in the right hip/leg."

A Rating Decision issued by the RO in June 1997 that initially denied service connection for the Veteran's right hip wound reported that the Veteran's original claims file was misplaced, and that service treatment records from Vietnam were unavailable.  

During a November 1997 Compensation and Pension examination, the examiner noted the history of the injury, in which the Veteran reported that in Vietnam, he suffered a shrapnel fragment wound to the right hip, and that fragments were removed, but that one fragment was still there.  The Veteran reported having occasional and intermittent aches in the right thigh traveling from the hip down to the thigh.  A neurologic examination of the lower extremities yielded normal results, and the examiner reported that the Veteran had a normal range of motion in both hips and both knees and ankles.  The examiner further noted normal muscle power in both lower extremities.  X-rays of the right hip showed that the Veteran had a shrapnel fragment behind the base of the neck of the femur, appearing  to be out in the area of the gluteus maximus muscle.  

The Veteran was subsequently awarded service connection for his right hip scar by the RO in January 1998, in a decision which gave the Veteran the benefit of the doubt in the absence of his service treatment records.  

A February 1999 progress note from a neurological examination by Macgregor Medical Associates noted paresthesias along the right dorsal thigh/decreased sensation along the right dorsal thigh.  The note further stated that the Veteran also has a polyneuropathy of unknown etiology.  The Veteran's workup included laboratory studies as well as a lumbar puncture which were unrevealing for any treatable etiology of neuropathy.  The Veteran also had distal sensory loss compatible with peripheral neuropathy.  The diagnosis rendered was peripheral neuropathy of unknown etiology with coexisting right meralgia paresthetica.

A May 2003 Compensation and Pension examination report pertaining to the Veteran's joints states that the Veteran reported cramping and numbness in the right leg with pain down to his foot.  Range of motion in the hip was reportedly within normal limits.  A neurological examination was performed.  The Veteran was reported to have unrestricted reflexes, strength, and sensation.  The examiner further stated that the X-ray evaluation revealed a small shrapnel fragment anterior and lateral to the right hip.  The examiner further noted no evidence of intra-articular involvement.  The examiner concluded that he was unable to attribute any neurologic abnormalities in the right leg to the service related injuries.

The Veteran submitted a statement, saying that he was unable to work as he could not sit or stand too long or carry objects.  He reported that he is always in pain even with medication, and that he has a great deal of weakness in his right hip area.  (See Notice of Disagreement, April 2004). 

The Veteran submitted another statement, in which he noted constant pain in his leg, and inability to walk or stand for longer than 5 minutes, during which he experiences pain, extreme weakness, tingling, and falls.  He reported that the condition worsens with weather.  The Veteran also noted that these symptoms caused a deterioration of his quality of life.  (See VA Form 9, December 2004).

The Veteran was granted TDIU in a July 2005 rating decision by the RO for his physical and mental disabilities, which rendered him unable to obtain employment.  

A VA examination in June 2007 stated that the Veteran reported persistent numbness of the anterior lateral thigh since the initial injury.  He described some cramping and numbness as well as a sense of intermittent weakness in the right leg.  The examiner noted that the Veteran walked with a nonantalgic gait, and carried a cane which the Veteran stated was for weakness in the legs.  The examiner noted a shrapnel fragment to the anterior lateral aspect of the right hip with a 3x3 cm scar over the lateral aspect just inferior to the greater trochanter which is nontender and not adherent to the underlying tissues.  The examiner noted range of motion of the hip is within normal limits.  The examiner further noted that upon neurologic examination the Veteran had decreased sensation in the lateral femoral cutaneous nerve area and negative straight leg raising.  The examiner reported that the Veteran's sensation was otherwise unremarkable and that motor function was 5/5 in all muscle groups in the lower extremities.  The examiner reported that X-rays of the right hip did show a small shrapnel fragment anterior lateral to the right greater trochanter, but the examiner noted no evidence of an intraarticular involvement and that the hip joint itself appeared normal.  The examiner concluded that the Veteran does have evidence of a decreased sensation in the lateral femoral cutaneous nerve, most likely consistent with the shrapnel wound, but that other than decreased sensation in the area, there was no other disability from that shrapnel wound. 

A February 2013 Disability Benefits Questionnaire for a muscle injury examination (incorrectly) stated that the Veteran did not use an assistive device.  No electro-diagnostic tests were performed.  The examiner stated that the Veteran had no symptoms related to a muscle injury.  

During the Veteran's January 2014 hearing, the Veteran reported constant pain, numbness, and inability to work due to his leg injury.  

An August 2014 neurological examination Disability Benefits Questionnaire note stated that there is evidence of old myositis ossificans in the Veteran's upper anterior-lateral thigh on x-ray consistent with an old muscle injury "more likely due to hematoma at time of injury."

In a September 2014 Disabiliy Benefits Questionnaire, the examiner stated that the Veteran described intermittent fatigue when walking and prolonged standing that started in the mid-1990's as well as bilateral upper and lower extremity weakness and shooting pains and that he has been using a rolling walker since about May 2012.  The Veteran reportedly described an "on and off" funny feeling in the anterior thigh and shooting pains from the groin to the bottoms of his feet, on the right more than the left.  The Veteran also reported intermittent lateral thigh pain that may last a day or two as well as tiredness in his legs, and that stairs aggravate his legs.  The examiner reported no objective evidence of painful motion.  The examiner stated that the Veteran has functional loss to the hip/thigh area that manifests as instability.  The examiner stated that the Veteran does not have peripheral neuropathy.  

During a December 2016 examination, the Veteran reported that the condition had worsened, and he described pain in the wound radiating down the leg and numbness in the thigh.  The Veteran further reported that his hip was always painful and the thigh numbness was making it difficult to sit or stand too long.  The examiner noted that the Veteran's range of motion was abnormal.  The examiner's rationale stated that it is less likely than not that the claimed injury is responsible for any muscle/strength impairment of the hip, because there was no muscle atrophy, there was a flat scar, and there was no tissue loss.  On examination muscle testing, with deficits noted on knee flexion and hip extension, the examiner indicated that these conditions may be related to the Veteran's back, and not the hip wound, as the Veteran complained about his back during the testing. 

The Veteran submitted a statement in April 2017, stating that the trauma caused by his injury, the surgery, and the metal which is still lodged in his right hip is a physical problem in the areas of employment maintenance as well as his quality of life.  The Veteran further noted weakness, fatigue, and pain, along with the very uncomfortable numbness and tingling in his thigh, and that the symptoms worsen whenever he uses his leg, most notably during walking, standing, driving, and sitting. 

ANALYSIS

The Veteran's current rating does not appropriately encompass the process of debridement (the removal of damaged tissue or foreign objects/shrapnel from a wound) that the Veteran alleges occurred in service after his shrapnel wound.  The Board recognizes that the Veteran's service treatment records which would corroborate this testimony are missing.  As to VA's duty to assist, when service treatment records (STRs) are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As a lay person, the Veteran is competent to report symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to testify that a rocket exploded near him and shot metal fragments into his body.  The Veteran is also competent to testify that he underwent medical treatment to remove the pieces of shrapnel in his hip.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), stating that the Veteran is competent to testify as to his observations.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Furthermore, the credibility of the Veteran's statements have not been called into question by the VA examiners, and the Veteran has consistently reported the same facts regarding the removal of the shrapnel.  (See Compensation and Pension examination November 1997, VA examination June 2007, and Hearing Testimony January 2014.)  These statements are also bolstered by the evidence presented in the personnel records, including documentation of the Veteran's Vietnam service, as well as a Purple Heart.  (See Form DD-214.)  The presence of the remaining shrapnel in the Veteran's leg also provides very compelling evidence regarding the likelihood of the former presence and removal of other pieces of shrapnel.  As such, the Board affords significant probative weight to the Veteran's testimony regarding the removal of the shrapnel pieces, and will therefore take the occurrence of debridement into account when addressing the rating criteria. 
 
The Veteran is currently rated at 10 percent for a "slight" disability for his right hip SFW residuals other than a scar, and he contends that he meets the criteria for a higher rating.  The Board finds that the criteria for slight and moderate disabilities are not appropriate for this Veteran, because this Veteran has submitted credible lay testimony and supporting evidence of debridement (the removal of damaged tissue or foreign objects/shrapnel from a wound) in the form of his lay testimony and service personnel records.  

A slight disability indicates "a simple wound of muscle without debridement or infection."  38 C.F.R. § 4.56 (d).  As the Veteran's record has shown "debridement," the rating for slight disability of the muscle is not appropriate.  

A moderate disability of the muscles is a type of injury "...without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection."  38 C.F.R. § 4.56 (d).  The Board finds that the Veteran's injury resulting from a B40 rocket which shot shrapnel constitutes an "explosive effects of a high velocity missile" for purposes of this rating criteria, and therefore, the Veteran's injury would not be appropriately rated as "moderate." 

The Veteran meets the criteria for a moderately severe disability, as the disability of the muscles involves a deep penetrating wound by a small high velocity missile or large low-velocity missile, as the Veteran received shrapnel wounds from a B-40 rocket that exploded close to him.  The rating criteria states that there must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound, however, as stated earlier, the Board affords the Veteran the benefit of the doubt, as the service treatment records were misplaced.  Therefore, the Veteran meets the "type of injury" description for a moderately severe disability.  

The rating criteria for a moderately severe disability also states that there must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements 38 C.F.R. § 4.56 (d).  The Veteran has shown consistent complaints of the cardinal signs of a muscle disability including fatigue, weakness, and pain throughout the long history of his claim.  (See November 1997 Compensation and Pension examination, May 2003 Compensation and Pension examination, April 2004 NOD, December 2004 VA Form 9, June 2007 VA Examination, January 2014 Hearing, September 2014 Disability benefits Questionnaire, December 2016 VA Examination, and an April 2017 statement.)  

Furthermore, the Veteran contends that his leg injury prevents him from working although the Board notes that the evidence of record shows that the Veteran's unemployability is due to the collective effect of physical and mental service-connected disabilities for which the Veteran has been awarded TDIU.  (See TDIU rating, July 2005 and April 2017 Veteran Correspondence.)  Therefore, the Veteran meets the history and complaint criteria for a moderately severe rating.  The Veteran also meets the objective findings criteria of the moderately severe rating, as the examination reports include documentation of entrance scars and presence of shrapnel behind the femoral head, indicating the track of the shrapnel through "one or more muscle groups."  While the Veteran appears to meet the criteria for a moderately severe disability, the Veteran's presentation of symptomatology appears to be more fully encompassed in the next rating criteria, as explained below.  

The Veteran is more appropriately rated under "severe disability" of the muscles.  A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56 (d)(4) (emphasis added).  Because the Veteran has a deep penetrating wound due to high-velocity missile, he meets the injury type described by the "severe" rating criteria.  

Furthermore, the Veteran's complaints and history of his symptoms are worse than those evaluated in the previous rating criteria, as the Veteran also suffered diagnosed nerve damage, manifesting in numbness and tingling.  The Veteran also suffered from a significant impact on his ability to work due to his disability, as he was unable to drive, stand, and sit for prolonged periods of time.  (See Hearing testimony, TDIU decision, and tax abatement letter.)  He reported during his January 2014 hearing that he falls, and has to be helped back up by his family members.  The Veteran uses a cane and rolling walker due to his leg instability.  (VA examination, June 2007, Hearing Transcript, January 2014.)  The Board notes that complaints of falls resulting from weakness of the Veteran's legs indicate a higher severity than mere complaints of weakness.  For these reasons, the Veteran's symptomatology meets the history and complaint criteria for a severe muscle injury described as consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), which would be "worse than that shown for moderately severe injuries."  

Requisite objective findings listed in the criteria for a severe muscle injury include "x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile."  38 C.F.R. § 4.56(d.)  As stated above, x-ray evidence shows the presence of shrapnel in the Veteran's body, and x-ray evidence also reveals evidence of myositis ossificans in the upper anterior lateral thigh, evidencing traumatic injury.  (See Compensation and Pension examination, November, 1997 for lodged fragment & April 2014 Neurology DBQ for x-ray interpretation of evidence of myositis ossificans.)  While the Veteran does not currently have multiple foreign bodies appearing in his x-rays, the single foreign body appearing in the x rays coupled with the conceded evidence of previous presence of foreign bodies noted in the above analysis constitute "multiple scattered foreign bodies."  "Intermuscular trauma" is further shown by the x-ray evidence of old myositis ossificans.  As such, a rating for a severe disability of the muscles most appropriately encompasses this Veteran's disability picture.  

As noted previously, the Veteran has been variously rated under Diagnostic Codes 5313 and 5317 for this injury.  For a severe muscle injury, a Veteran is entitled to a 40 percent disability rating under 5313 and a 50 percent disability rating under 5317.  As such, the Board finds that a rating under Diagnostic Code 5317 would be most beneficial to the Veteran.  Consequently, a 50 percent disability rating for the Veteran's residuals of shrapnel wound to the hip is warranted.  A 50 percent rating is the maximum schedular rating which can be assigned under diagnostic code 5317.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313-5317.

The Board has considered a separate rating for the Veteran's diagnosed nerve injuries.  Separate ratings may be assigned for distinct disabilities resulting from the same injury without violating the pyramiding rule so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 ; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, while the Veteran has displayed some symptomology that is distinctive of the currently encompassed rating criteria including tingling, numbness, and distal sensory loss, the Veteran cannot be compensated separately for his nerve injuries, because of the additional criteria provided in 38 C.F.R. § 4.55(a).

38 C.F.R. § 4.55(a) states that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  A February 1999 progress note from a neurological examination noted paresthesia along the right dorsal thigh.  The diagnosis rendered was peripheral neuropathy of unknown etiology with coexisting right meralgia paresthesia.  The muscle group covered under the current rating is group XVII, which affects extension of the hip, abduction of the thigh; elevation of opposite sides of pelvis; and tension of fascia lata and iliotibial (Maissiat's) band.   Because the Veteran's nerve diagnosis falls within the same muscle group, and the same functions are limited, causing weakness and instability while walking, sitting and driving, the Veteran is not entitled to a separate rating for his nerve diagnosis, as such would violate 38 C.F.R. § 4.55(a).

The Board has also considered whether the Veteran would be entitled to higher or separate ratings based on limitation of motion.  However, the medical evidence has consistently shown that the joints and motion are minimally affected by the muscle disabilities.  The Veteran's November 1997 Compensation and Pension examination report showed a normal range of motion in both hips and knees.  The May 2003 Compensation and Pension examination revealed a normal range of motion in both hips.  The July 2007 VA examination revealed a range of motion of the hips within normal limits.  

The September VA examiner noted that the right hip flexion ends at 120, and extension ends at greater than 5, which the examiner noted is consistent with the Veteran's age and not due to any disability.  The examiner also noted right knee flexion of 130 and no limitation of extension which the examiner noted is consistent with the Veteran's age.  The December 2016 examination report notes right hip flexion to 40, extension to 20, abduction to 15, external rotation to 20 and internal rotation to 15 degrees.  The Veteran reported to the VA examiner that the hip movements were hurting his back, and based upon this statement, the examiner noted that the limited hip flexion was not due to the hip injury.  The examination showed no limitation of flexion or extension in the Veteran's right knee.

Without any evidence indicating limitation of range of motion to a compensable degree, a higher rating for any loss of range of motion is not warranted.  Similarly, there is no evidence of ankylosis of the hip or knee, hip flail joint, or femur fracture. Accordingly, a higher rating under Diagnostic Codes 5250 to 5263 for orthopedic manifestations is not warranted. 


REGULATORY CHANGES

In reaching this decision, the Board has considered that the Schedule for Rating Disabilities dealing with muscle injuries were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  These changes took effect subsequent to the receipt of the Veteran's claim.  When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); but see Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003) (Congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result). 

However, and in any event, after reviewing the regulations in effect at the time of the Veteran's claim and the changes effective July 3, 1997, the Board finds that the July 3, 1997 amendments did not substantially change the criteria pertinent to the Veteran's disability.  The Veteran still meets the "severe" criteria in the previous version of the statute, as he has a deep penetrating wound, consistent complaints of cardinal symptoms more aggravated than contemplated by the moderately severe rating criteria, and an objective finding including minute foreign bodies indicating the spread of intermuscular trauma and the explosive effect of the missile.  As stated previously, the Board has conceded that the Veteran previously had more pieces of shrapnel in his body, and he therefore meets the plural showing of foreign "bodies" and intermuscular trauma was further evidenced by x-ray evidence of old myositis osssificans.  The former version of DC 5317 still assigns a 50 percent rating for a severe muscle injury.  Therefore, because the amendments did not substantially change the criteria pertinent to the Veteran's disability, no staged ratings will be applied based upon regulatory amendments.        

ADDITIONAL CONSIDERATIONS

Consideration has been given regarding whether the schedular ratings are inadequate for the Veteran's right hip injury, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for the Veteran's right hip injury.  The service-connected injury is manifested by pain, numbness, weakness, and regular use of assistive devices for mobility.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.
In this case, the schedular evaluation is not inadequate.  There is nothing exceptional or unusual about the injury because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).

      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating of 50 percent for residuals of a shrapnel wound to the right hip with retained shrapnel fragment, other than scarring, effective December 24, 1996, is granted subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


